Citation Nr: 1444956	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  12-07 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel
INTRODUCTION

The Veteran had active duty service from May 1975 to May 1984 in the United States Navy.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In February 2013, the Veteran presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the Veteran's Virtual VA file.  On the day of the hearing, the Veteran submitted medical evidence that duplicates evidence previously associated with the claims folder.  A review of the Veterans Benefits Management System (VBMS) reveals documents are either duplicative of the evidence in the claims file or irrelevant to the issues on appeal.  

The Veteran perfected an appeal of the April 2010 denial of service connection for left ear hearing loss.  He withdrew that appeal in writing in June 2012.  See 38 C.F.R. § 20.204 (2013).  Therefore, that issue is not currently before the Board.

The issue of entitlement service connection for an acquired psychiatric disorder is REMANDED to the Agency of Original Jurisdiction (AOJ) for further development.  


FINDING OF FACT

The Veteran has current tinnitus that began after noise exposure from his duties as an aviation mechanic during his active duty service in the Navy. 



CONCLUSION OF LAW

The Veteran's current tinnitus was incurred in active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

For the issue of service connection for tinnitus, because the Board is granting this issue in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide this claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

II.  Service Connection for Tinnitus

The Veteran contends that he developed tinnitus as the result of noise exposure during service.  Specifically, he asserts that he was exposed to hazardous noise as the result of his military occupational specialty (MOS) as an aviation mechanic/system aircraft maintenance technician in the United States Navy from 1975 to 1984.  He reports that this position entailed hazardous aircraft noise working along the flight line.  His DD Form 214 confirms that he served in this capacity.  The RO has already service-connected him for right ear hearing loss based on this noise exposure.  The Veteran also reports post-service occupational noise exposure working as a civilian aviation mechanic for the Navy.  The Veteran has stated that he first noticed tinnitus during service after in-service noise exposure.  Post-service, he states that the tinnitus became more recurrent in nature.  At present he experiences tinnitus on a daily basis.  See December 2009 claim; February 2013 hearing testimony at pages 6-9; June 2012 representative statement.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, disorders diagnosed after discharge may also still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As a general matter, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Initially, tinnitus is not an enumerated chronic disease listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on chronic symptoms in service and continuous symptoms since service at 38 C.F.R. § 3.303(b) do not apply here.  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Upon review of the evidence of record, the Veteran is entitled to service connection for tinnitus.  The Veteran's service treatment records (STRs) dated from 1975 to 1984 do not document any specific complaints, treatment, or diagnosis of tinnitus.  However, a January 1980 audiology examination recorded that the Veteran was exposed to noise while working along the flight line.  The Veteran also reported unspecified ear, nose, and throat complaints at a report of medical history dated in March 1982.  It was noted that the Veteran was instructed to wear double hearing protection due to his MOS duties.  There is no indication the Veteran had a separation examination.  Thus, STRs lend some evidence in support of incurrence of tinnitus.  In any event, the absence of medical evidence of in-service treatment or injury is not in and of itself fatal to a claim for service connection, but rather is a factor for consideration.  The absence of in-service documentation may not constitute negative evidence and that a VA examiner had to consider the Veteran's lay report regarding the occurrence of the injury.  Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).  

Moreover, the Department of Defense's Duty MOS Noise Exposure Listing confirms that the Veteran's MOS as an aviation mechanic during service involved a high probability of noise exposure.  Furthermore, the Veteran is competent to report in-service noise exposure and in-service and post-service symptoms of tinnitus.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 38 C.F.R. § 3.159(a)(2).  Tinnitus is defined as "a noise in the ears such as ringing, buzzing, roaring, or clicking."  Smith v. Principi, 17 Vet. App. 168, 170 (2003) (quoting Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994)).  Tinnitus is a type of disorder capable of lay observation and description.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Board finds no overt reason to doubt the credibility of his lay assertions that, during service, he had hazardous noise exposure followed by recurrent tinnitus.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

Post-service, a March 2010 VA audiology examiner opined that the Veteran's current tinnitus is less likely as not related to in-service noise exposure.  The examiner reasoned that service treatment records did not provide any information on tinnitus.  In addition, the examiner noted that the Veteran himself stated he has experienced intermittent tinnitus all his life.  However, this opinion is flawed in several respects.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In this regard, the Director of the VA Compensation and Pension Service has observed that the onset of tinnitus "may be gradual or sudden, and individuals are often unable to identify when tinnitus began."  It was also noted that "[t]innitus can be triggered months or years after an underlying cause (such as hearing loss) occurred" ... "Therefore, delayed-onset tinnitus must be considered."  See VBA Training Letter 10-02 (March 2010).  As such, the absence of in-service medical documentation of tinnitus in this case is not fatal to the claim.  In addition, where a Veteran has provided lay testimony of an in-service injury, such as the case here (acoustic trauma and an in-service onset of the tinnitus immediately after being exposed to noise), unless the Board finds that the testimony is not credible, an examiner may not ignore that lay evidence and base an opinion that there is no relationship to service on the absence of in-service corroborating medical records.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  The VA examiner did not address the Veteran's lay assertions of in-service tinnitus symptoms.  The Board has found the Veteran's testimony credible as to in-service acoustic trauma and symptoms of tinnitus.  Also, the Board does not consider the Veteran's statement that he has experienced tinnitus all his life to be probative, as the development of tinnitus is generally always associated with some type of hazardous noise exposure.  

Accordingly, resolving doubt in the Veteran's favor, the evidence supports service connection for tinnitus, as there is competent and credible evidence of both in-service noise exposure, with onset of tinnitus directly thereafter, that continued since that time.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Resolving all reasonable doubt in favor of the Veteran, service connection for tinnitus is granted, subject to the laws and regulations governing the payment of monetary benefits. 


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's service connection claim for a psychiatric disorder.  

First, the AOJ must obtain a VA addendum opinion to determine if any of the Veteran's psychiatric disorders began during service or are otherwise causally related to service.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The January 2012 VA psychiatric examiner did not address the Veteran's in-service March 1982 report of medical history in which he reported symptoms of depression, excessive worry, and nervous trouble.  It is also unclear from a review of the January 2012 VA examination report whether the examiner reviewed all of the pertinent post-service medical evidence.  A VA medical examiner's conclusions are of "questionable probative value" when the examiner fails to consider certain relevant information.  Mariano v. Principi, 17, Vet. App. 305, 312 (2003).  Thus, the 2012 opinion is not fully adequate.  Therefore, the claims folder will be returned for an addendum opinion.  If the same January 2012 VA psychiatric examiner is not available, another qualified VA clinician will provide the addendum opinion.  

Second, the AOJ has not attempted to secure the Veteran's service personnel records from the National Personnel Records Center (NPRC), Records Management Center (RMC), or other appropriate location.  These records may provide further information on the Veteran's behavior and performance of his duties during active service from 1975 to 1984.  In this regard, VA is required to obtain "relevant" records held by any Federal department or agency that the claimant adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(c)(3).  These records include military records such as service personnel records.  38 C.F.R. § 3.159(c)(2), (3).  When VA attempts to obtain records from a Federal department or agency, the efforts to obtain these records must continue until the records are obtained unless it is reasonably certain the records do not exist or that further efforts to obtain them would be futile.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2), (c)(3).  

Third, the AOJ should attempt to secure any outstanding VA treatment records from the VA healthcare system in San Diego, California, dated after January 2012. 

Accordingly, the case is REMANDED for the following action:

1.  Request VA medical records from the San Diego, California, VA healthcare system dated from January 2012 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the NPRC, RMC or any other appropriate location and secure the Veteran's complete service personnel records for his period of active military service with the U.S. Navy from May 1975 to May 1984.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  After any additional records are associated with the claims file, secure a VA addendum opinion from the January 2012 VA psychiatric examiner.  If this VA examiner is no longer available, another qualified VA clinician must provide the addendum opinion.  Only if deemed necessary by the VA examiner is an examination necessary.  Access to the paper and electronic claims file must be made available to the examiner for review.  The examiner must provide a clear explanation for the opinion, to include any comment on any credibility issues raised by the record from a medical perspective.  

The VA examiner must answer whether it is at least as likely as not (i.e., 50 percent or more probable) that the Veteran's current major depressive disorder or generalized anxiety disorder either first manifest during service or is otherwise causally related to the Veteran's service?  In rendering the above opinion, the examiner must consider and address the following evidence, in particular additional in-service and post-service evidence not specifically addressed at the January 2012 VA examination:  

1) the January 1975 enlistment examination that indicated a normal psychiatric condition; 2) a November 1979 STR noting treatment for an acute anxiety reaction; 3) a November 1979 STR from few days later in which the Veteran reported that he previously had been overwhelmed by severe stress a few days before, and an examination that showed no anxiety disorder; 4) a March 1982 report of medical history, in which the Veteran reported depression, excessive worry, and nervous trouble, and the medical clinician noted family worries, but added that the Veteran's complaints were trivial and minor; 5) 2005 private treatment records noting counseling for adjustment disorder with anxiety and depression due to work-related stress, present for 15 years (or since 1990); 6) an April 2010 VA addiction treatment note indicating that the Veteran's job-related stress and anxiety had been present for 15 years (since 1995); 7) a December 2010 Social Security Administration (SSA) consult assessed that the Veteran's depression and deterioration are reflections of an organic mental disorder and depression associated with alcohol and drug abuse; 8) March 2009 and June 2009 VA psychiatric treatment notes documenting depression secondary to environmental stressors such as marital, legal, and financial problems; 9) 2010 and 2011 VA psychiatric treatment notes indicating that the Veteran had current severe psychological stressors (his relationship with his wife, unemployment, financial issues, and a foreclosure) that were superimposed upon a long history of alcohol and drug abuse; 10) a January 2012 VA psychiatric examiner opinion that the Veteran's anxiety and depression developed many years after the Navy and were caused by heavy alcohol use and chronic marital and family problems; 11) the Veteran's testimony at his February 2013 videoconference hearing that his depression and anxiety has continued since discharge from service in 1984, but he did not seek any treatment until approximately 2005 because he was embarrassed about the stigma of having any mental health issues; 12) a July 2010 SSA psychiatric opinion and a July 2009 VA psychiatric consult noting a reported history of depression ever since the Veteran's service in the Navy in the 1980s; 13) a July 2009 VA psychiatric note reflecting the Veteran's report that he had been depressed his whole life, but that the Navy worsened his depression; 14) VA treatment records from 2009 to 2011 discussing exposure to stressful aircraft noise and having to perform work he was not suited to during service as in-service stressors cited by the Veteran; 15) a March 2009 VA social worker note which noted a history of the Veteran cutting himself as a teenager in an apparent suicidal gesture, as well as alcohol and drug abuse as a teenager; and 16) several lay statements from the Veteran located in VA treatment records that his alcohol and drug use predated his active service in the Navy.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  Thereafter, the consider all of the evidence of record and readjudicate the service connection issue for an acquired psychiatric disorder.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


